UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                        Clerk, U.S. 01: cr c: and
                                                                                     Bankl uptc', C(.urts
Paul Lee Jackson,                      )
                                       )
                Plaintiff,             )
                                       )
                v.                     )       Civil Action No.
                                       )                           09 1110
Paul T. Camilletti et aI.,             )
                                       )
                Defendants.            )




                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        Plaintiff is a prisoner at the Federal Correctional Center in Petersburg, Virginia. He sues

two assistant United States attorneys and a private attorney in Martinsburg, West Virginia,

several employees of the West Virginia State Police, and the Sheriff of Jefferson County in

Charlestown, West Virginia., for acts allegedly taken during the criminal investigation and

prosecution of plaintiff in the United States District Court for the Northern District of West

Virginia. Plaintiff also sues the United States Magistrate Judge who recommended the denial of

his petition for relief under 28 U.S.C. § 2255. Plaintiff alleges, inter alia, that defendants "did

conspire to injure, oppress, threaten or intimidate [him] in the free exercise or enjoyment of his

[constitutional] rights[.]" Compi. at 2. He seeks only a jury trial. Id. at 5. In the complaint and

the attached "Affidavit in Support of Complaint," plaintiff is contesting the evidence supporting

his conviction. This Court lacks subject matter jurisdiction to review the proceedings of another

court. See 28 U.S.c. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. United States,
847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995). The complaint

therefore will be dismissed. A separate Order accompanies this Memorandum Opinion.




Date: June   l~-                                   ~
                                                   UIliteSDiStIict Judge ---




                                               2